DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 are drawn to a system comprising a ledger management subsystem, a communication subsystem, a payment subsystem, and a multipay subsystem, classified in G06Q 20/102.
II. Claims 10-15 are drawn to a system comprising a processor, an electronic display, and a non-transitory computer-readable medium storing instructions implemented by a processor to perform operations to digitally engage a customer and facilitate payment processing via the electronic display, classified in G06Q 20/4012.
III. Claims 16-20 are drawn to a non-transitory computer-readable medium storing instructions executed by a processor of a computer device to enable a customer to deposit funds into a customer-managed closed-loop network account, aggregate deposited funds into a common account, maintain a ledger of account balances of customers, classified in G06Q 20/023.

The inventions are distinct, each from the other because of the following reasons:
Inventions I, and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in 
Inventions II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  The system in claim 10 comprises display a digital communication on the electronic display, authenticate the customer via authentication credential, display an identification code for use by the cash accepting load network to associate cash provided by the customer to the cash-accepting load network with the customer, and display a confirmation that the payment has been made to the payee; and the non-transitory computer readable medium in claim 16 comprises enabling a customer to deposit funds into a customer-managed closed-loop network, aggregate deposited funds into a common account in which funds are commingled with funds of other 
Inventions I, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  The system in claim 1 comprises maintaining a ledger of account balances of each of a plurality of ledger accounts, manage digital communication between a customer and a payee, create a ledger entry to hold partial payments in an escrow ledger account, and execute ledger transactions to transfer the total amount in the escrow ledger account to a ledger account of the payee; and the non-transitory computer readable medium in claim 16 comprises enabling a customer to deposit funds into a customer-managed closed-loop network, aggregate deposited funds into a common account in which funds are commingled with funds of other customers, including a vendor customer, maintain a ledger of an account balance of the customer-managed closed-loop network account of the customer and account balances of the other respective customers.  As is obvious from the steps of the system and the non-transitory computer-readable medium and their separate utility, the two are distinct from each other.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (for example, searching different CPC Class/Subclasses, unique Text searches, searching different databases, different electronic resources, and/or employing different search queries).  Allowing the multiple inventions to not be restricted would place a serious burden upon the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on M-F 8:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        7/30/2021